PHIDLIPS, C. J.
We approve the holding of the Commission of Appeals on the questions discussed in its original opinion. We likewise adhere to our judgment reversing the judgment of the Court of Civil Appeals. It was improper, however, to affirm the judgment of the District Court, as originally recommended by the Commission of Appeals. In this respect the motion for rehearing is granted, and the case will be remanded to the Court of Civil Appeals for its consideration of the questions presented there by the appellant railway company not determined by our approval of the holding of the Commission of Appeals. A number of those questions are within the exclusive jurisdiction of the Court of Civil Appeals. It pretermitted consideration of assignments other than those raising the one question upon which it reversed the judgment for the plaintiff in'the trial court. Our reversal of its holding on that question should not preclude its determination of these other assignments.